Citation Nr: 1740167	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for anxiety disorder, not otherwise specified, with features of social anxiety, general anxiety disorder and posttraumatic stress disorder (PTSD) and dysthymic disorder.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD


S. Krunic, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board remanded the case for further development in December 2015.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that subsequent to the March 2016 Supplemental Statement of the Case (SSOC), additional VA treatment records were associated with VBMS that were not reviewed by the Agency of Original Jurisdiction (AOJ); however, the AOJ will have the opportunity to consider these records upon remand.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the December 2015 remand, the Board directed the AOJ to schedule the Veteran for a VA examination in connection with his increased rating claim for his psychiatric disability.  The Veteran failed to report for the January 2016 examination because he was in Florida until May 15, 2016.  See CAPRI cancellation comment received March 2016.   Subsequently, in an April 2016 written submission, the Veteran notified the AOJ that he was now ready to report for a VA examination; however, the AOJ failed to reschedule the examination.  The Board finds that the Veteran has shown good cause for failing to appear for the January 2016 examination.  As such, he should be afforded another opportunity to appear for a VA examination in connection with his claim.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his anxiety disorder, not otherwise specified, with features of social anxiety, general anxiety disorder,  PTSD, and dysthymic disorder.  

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found, the examiner should address whether they were misdiagnosed or have resolved.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the October 2011 VA examination report and the February 2014 psychiatric report from G.K. MSW, ACSW, LCSW (initials used to protect privacy). 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the Veteran's service-connected psychiatric disability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available for review.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




